DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered. 
Response to Amendment
Claims 1 and 11 were amended.  Claims 1 and 11 remain pending in the application and are provided to be examined upon their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 11 are directed to the abstract idea of: Claim 1, retrieve a tax table from a government authority and update tax expenditures based on the tax table; generate a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmit the cash flow prediction to an online secure website; receive from an entity at the online secure website, security information that enables access to the cash flow prediction; receive, from the entity, a cost reduction suggestion that provides a cost savings; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); recalculate the monthly cash flow prediction based on the cost reduction suggestion; and (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) allocate and share a portion of the cost savings as payment to the entity in the form of a dividend, distribution or year end bonus. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 11, presenting, via a user interface generated a display for at least one prior fiscal year all income categories and all expense categories; receiving, information of the monthly financial distribution for the at least one prior fiscal year: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); retrieving a tax table from a government authority and updating tax expenditures based on the tax table; generating, by the system, a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting, the cash flow prediction to an online secure website; receiving from an entity at the online secure website, security information that enables access to the cash flow prediction; receiving, from the entity, a cost reduction suggestion that provides a cost savings; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); recalculating, the monthly cash flow prediction based on the cost reduction suggestion; and (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) sharing, as allocated a portion of the cost savings as payment to the entity in the form of a dividend, distribution or year end bonus. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); . The identified limitation(s) falls within the subject matter groupings of Mathematical concepts – mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1 and 11 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 11. 
Claim 1: Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "a CPU", "data storage", "electronic[]", and "automatically". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "a CPU", "data storage", "electronic[]", and "automatically" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("automatically retrieve a tax table … on the tax table", "generate a monthly cash flow … the retrieved tax table", "transmit the cash flow prediction … an online secure website", "receive electronically, from an entity … the cash flow prediction", "receive, from the entity, a … provides a cost savings", "recalculate the monthly cash flow … cost reduction suggestion; and" and "allocate and share a portion … or year end bonus") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "automatically retrieve a tax table … on the tax table", "generate a monthly cash flow … the retrieved tax table", "transmit the cash flow prediction … an online secure website", "receive electronically, from an entity … the cash flow prediction", "receive, from the entity, a … provides a cost savings", "recalculate the monthly cash flow … cost reduction suggestion; and", "allocate and share a portion … or year end bonus" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "automatically retrieve a tax table … on the tax table", "receive electronically, from an entity … the cash flow prediction" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "automatically retrieve a tax table … on the tax table", "transmit the cash flow prediction … an online secure website", "receive electronically, from an entity … the cash flow prediction" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "automatically retrieve a tax table … on the tax table", "receive electronically, from an entity … the cash flow prediction", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: determining an estimated outcome and setting a price, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 11: Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 11 further to the abstract idea includes additional elements of "the system", "electronic[]", and "automatically". However, independent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because "the system", "electronic[]", and "automatically" of independent claim 11 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("presenting, via a user interface … and all expense categories", "receiving, by the system, information … one prior fiscal year", "automatically retrieving a tax table … on the tax table", "generating, by the system, a … the retrieved tax table", "transmitting, by the system, the … an online secure website", "receiving electronically, from an entity … the cash flow prediction", "receiving, by the system from … provides a cost savings", "recalculating, by the system, the … cost reduction suggestion; and" and "sharing, as allocated by the … or year end bonus") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "automatically retrieving a tax table … on the tax table", "receiving electronically, from an entity … the cash flow prediction" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "automatically retrieving a tax table … on the tax table", "transmitting, by the system, the … an online secure website", "receiving electronically, from an entity … the cash flow prediction" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "automatically retrieving a tax table … on the tax table", "receiving electronically, from an entity … the cash flow prediction", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 11 is ineligible. 
Independent Claims: Nothing in independent claims 1 and 11 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

Prior Art: Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,768,809 B1 to Cole; Duncan et al., (hereinafter "COLE") in view of U.S. Patent Application Publication No. US 2003/0115072 A1 of Manucha, Rajiv et al., (hereinafter "MANUCHA") in further view of U.S. Patent Application Publication No. US 2007/0271178 A1 of Davis; Richard S. et al., 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over COLE and MANUCHA and DAVIS and ETHEREDGE. Claim 1 is an independent claim. The combined disclosures and teachings of COLE and MANUCHA and DAVIS and ETHEREDGE taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a system for budgets and cash flow forecasting, the system comprising a CPU and data storage configured to: Reference (COLE: discloses e.g. "system[] for managing financial data" e.g[; a]bstract and e.g. "budget cash flows" and "cash flow forecasting module" e.g. col. 4 lns. 18-29, Claims 8-9 and "computer having a processor coupled to memory" e.g[; a]bstract, col. 6 lns. 18-29, Claims 1, 17) 
• 1 ¶ 2 • automatically retrieve a tax table from a government authority and update tax expenditures based on the tax table; Reference (COLE: doesn't expressly and explicitly recite automatically retrieve a tax table from a government...tax expenditures based on the tax table; --- however MANUCHA: clearly discloses, teaches, and/or suggests the feature -- "[i]IES 100 may also initiate communication with government systems 102 (step S522)[; s]uch communication, which may use the facilities of communications server 212, may involve IIES 100 requesting, retrieving or transmitting data to a government system 102[; i]nformation that may be retrieved or requested by IIES 100 include, for example, duty, tariff and excise rates and codes, customs forms (which are to be populated with data stored in database 202), custom clearance confirmation and authorization and the like[; i]nformation that may be transmitted to government system 102 may include, for example, completed customs forms, accounting information, electronic funds transfers and the like[; i]f a particular government agency is not enabled for electronic communication, printed data from this agency may be entered into IIES 100 by users of computer terminals 108[; t]he data obtained from the various government agencies is used, primarily, to populate the following tables of database 202: the shipment consolidation table, the customs entry table, the country data table, the tax code table and the item classification table". par. [0075], [See Remarks Below] and e.g. "tax code table provides general information relating to harmonized tax systems, tariffs, duties and excise taxes[; t]his information may be referenced by the item master data table described below[; d]ata included in this table (which may be separated into smaller tables, if desired), includes country information (name and code), tariff, harmonized system and excise tax data (treatment, maximum and minimum rates, codes, effective and expiry dates, etc.) and the like[; t]his data is used to determine the various fees required" par. [0062] or "item classification table provides, for items entering a specified country or jurisdiction, data relating to tariff data (codes and rates), duty data (codes and rates), value added and excise tax data (codes and rates), last date for which an update of the information was completed, quota data and the like" par. [0063]), [See Remarks Below] 
With respect to above-noted claimed elements "automatically retrieve a tax table from a government authority and update tax expenditures" which are disclosed by MANUCHA: the teachings and/or suggestions within the disclosure of COLE thus far relied upon does not include within its descriptions an explicit and express recitation of automatically retrieve a tax table from a government authority and update tax expenditures as required by the claim being considered. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of MANUCHA which sufficiently teaches the features appurtenant to the claimed invention as commented about above with citation(s) to exemplary disclosures within MANUCHA that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of COLE by adding or substituting the features automatically retrieve a tax table from a government authority and update tax expenditures as taught and/or suggested by MANUCHA, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of COLE with these above-described teachings of "automatically retrieve a tax table from a government authority and update tax expenditures" sufficiently taught, suggested, and/or disclosed in MANUCHA because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of having "embodiments [that] may access databases maintained by the various jurisdictional governments that are involved [] which include data regarding tariffs and the like, [that] may be accessed on a regular basis, thus ensuring that the proper tariffs, duties and other taxes are used in calculating government fees." (MANUCHA: par. [0013]). 
• 1 ¶ 3 • generate a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table; Reference (COLE: discloses e.g. "[r]eferring to FIG. 4, information may be presented in different time periods 402 (e.g. daily, weekly, monthly) with split period reporting where near term forecast cash flows may be presented at higher frequencies than the longer term forecast cash flows where more ambiguity exists" col. 5 lns. 4-21 and e.g. "budget cash flows" and "cash flow forecasting module" e.g. col. 4 lns. 18-29, Claims 8-9 and e.g. "a year-on-year moving average increase using statistical modeling or a flat percentage or amount increase/decrease" col. 5 lns. 47-64 and e.g. "receiving the actual cash flows and deducing a variance or accuracy of forecast cash flows for the client at a level in which the client performs a forecasting process" col. 2 lns. 43 - 49, Claim 11 or "actual cash flows" Claims 8, 10) 
• 1 ¶ 4 • transmit the cash flow prediction to an online secure website; Reference (COLE: discloses e.g. "to transmit or carry instructions to a computer, including a router, private or public network, or other transmission device or channel, both wired or wireless" col. 6 lns. 50-65 and e.g. "[r]eferring to FIG. 4, information may be presented in different time periods 402 (e.g. daily, weekly, monthly) with split period reporting where near term forecast cash flows may be presented at higher frequencies than the longer term forecast cash flows where more ambiguity exists" col. 5 lns. 4-21 and e.g. "budget cash flows" and "cash flow forecasting module" e.g. col. 4 lns. 18-29, Claims 8-9); (COLE: doesn't expressly and explicitly recite to an online secure website; --- however DAVIS: clearly discloses, teaches, and/or suggests the feature -- e.g. "online [] secure [] website" par. [0043] or "website based application that is made available to employees through a network connection, such as a secure [] website" par. [0046] or "interactive website portal accessible by the employee through a secure intranet of the employer" Claim 18 or "through an internet portal" Claim 9 or "[w]EBSITE PORTAL AVAILABLE THROUGH [] SECURE INTERNET" Figs. 4A, 4B), [See Remarks Below] 
With respect to above-noted claimed element "an online secure website" which is disclosed by DAVIS: the teachings and/or suggestions within the disclosures of COLE and MANUCHA thus far relied upon fail to include within the authors' explanations an explicit and express recitation of an online secure website as required by the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of DAVIS which sufficiently teaches the feature appurtenant to the claimed invention as commented about above with citation(s) to exemplary disclosures within DAVIS that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of COLE and MANUCHA by adding or substituting the feature an online secure website as taught and/or suggested by DAVIS, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it DAVIS: par. [0021]). 
• 1 ¶ 5 • receive electronically, from an entity at the online secure website, security information that enables access to the cash flow prediction; Reference (COLE: doesn't expressly and explicitly recite receive electronically, from an entity at the online...enables access to the cash flow prediction; --- however DAVIS: clearly discloses, teaches, and/or suggests the feature -- e.g. "information 118 provided by the employer 108 may be through a variety of channels, such as the employer's secure intranet website" par. [0042] or "an online request made through a loan request system, such as a secure intranet website that links directly to the lender 104" par. [0043] or "the employees 120 aware of the loan program 110 through a secure intranet site" par. [0071] or "transact the loan through secure and private channels via the employer's secure intranet[; t]his protects the employee from putting information on a commercial web site like the online loan payday lenders require today[; i]n addition, the employee's information stays private, for example their email, phone number, etc. is not sold or traded" par. [0084] or "an interactive website portal accessible by the employee through a secure intranet of the employer" Claim 18 or "[w]EBSITE PORTAL AVAILABLE THROUGH EMPLOYERS SECURE INTERNET" Figs. 4A & 4B, [See Remarks Below] and e.g. "a method of providing a loan through a loan program includes receiving a loan request from an employee of an employer through a loan request system" par. [0023]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "receive electronically from an entity" and [2] "security information that enables access" which are disclosed by DAVIS: the teachings and/or suggestions within the disclosures of COLE and MANUCHA thus far relied upon do not mention within the authors' explanations an explicit and express recitation of [1] "receive electronically from an entity" and [2] "security information that enables access" as recited in the instant claim. However, herein relied upon are portions of the disclosure of DAVIS which sufficiently teaches the features apposite to the claimed invention as annotated above with quotation(s) of exemplary disclosures within DAVIS that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of COLE and MANUCHA by adding or substituting the features [1] "receive electronically from DAVIS: par. [0021]). 
• 1 ¶ 6 • receive, from the entity, a cost reduction suggestion that provides a cost savings; Reference (COLE: doesn't expressly and explicitly recite , a cost reduction suggestion that provides a cost savings; --- however DAVIS: clearly discloses, teaches, and/or suggests the feature -- e.g. "[t]he loan program and process advantageously provides a benefit of short term cash loans to employees, where the overall loan costs are significantly reduced[; i]n addition the loan program and process simultaneously provide a benefit to the lender, where the costs of transacting the loan are substantially reduced transaction and where the risks associated with the loan (e.g., missed payments, late payments, and loan defaults) are substantially reduced and these cost saving are passed on to the employee in the form of a short term loan with preferably an APR below an agreed upon maximum APR" par. [0027], [See Remarks Below] and e.g. "a method of providing a loan through a loan program includes receiving a loan request from an employee of an employer through a loan request system" par. [0023], [See Remarks Below] and e.g. "the cost savings achieved from the auto-deduction process and from the reduced transaction costs are passed back to the employees via a lower, agreed upon APR, for example" par. [0085]), [See Remarks Below] 
With respect to above-noted claimed element "a cost reduction suggestion that provides a cost savings" which is disclosed by DAVIS: the teachings and/or suggestions within the disclosures of COLE and MANUCHA thus far relied upon omit to mention within the authors' explanations an explicit and express recital of a cost reduction suggestion that provides a cost savings as presented within the instant claim. Nevertheless, herein relied upon are portions of the disclosure of DAVIS which sufficiently teaches the feature apposite to the claimed invention as annotated above with reference(s) to exemplary disclosures within DAVIS that teach and/or suggest the claimed feature. At the time of DAVIS: par. [0021]). 
• 1 ¶ 7 • recalculate the monthly cash flow prediction based on the cost reduction suggestion; and Reference (COLE: discloses "embodiments of the invention may employ real-time automated data feeds that may include, for example, third party bank information via SWIFT and/or BAI interfaces, as well as intercompany loan cash settlements originating from intercompany loans, such as term loans booked within the broader TREASURYVISION.RTM. application[; s]uch data feeds may be linked, for example, to the cash flow forecasting module for embodiments of the invention[; t]hus, transactions and other data received through transaction networks, such as SWIFT, may be fed into the cash flow forecasting module in real time, which may adjust balances accordingly" col. 4 lns. 18-29 and e.g. "[r]eferring to FIG. 4, information may be presented in different time periods 402 (e.g. daily, weekly, monthly) with split period reporting where near term forecast cash flows may be presented at higher frequencies than the longer term forecast cash flows where more ambiguity exists" col. 5 lns. 4-21 and e.g. "budget cash flows" and "cash flow forecasting module" e.g. col. 4 lns. 18-29, Claims 8-9) 
• 1 ¶ 8 • allocate and share a portion of the cost savings as payment to the entity in the form of a dividend, distribution or year end bonus. Reference (COLE: doesn't expressly and explicitly recite allocate and share a portion of the cost savings as payment --- however DAVIS: clearly discloses, teaches, and/or suggests the feature -- e.g. "the cost savings achieved from the auto-deduction process and from the reduced transaction costs are passed back to the employees via a lower, agreed upon APR, for example" par. [0085]), [See Remarks Below]; (COLE: doesn't expressly and explicitly recite in the form of a dividend, distribution or year end bonus. --- however ETHEREDGE: clearly discloses, teaches, and/or suggests the feature -- e.g. "[r]ewards associated with the incentives may include one or more of a lower Annual Percentage Rate (APR), a discount on the finance charges, a rebate on finance charges, a cash bonus, a cash-back amount, membership reward points, reduced renewal fee, achievement credit toward a future incentive, increased credit line, increased spend line, statement credit, gift vouchers, gifts, special privileges, special access passes (e.g., back-stage pass) and/or any other action, non-action, item or the like which may be considered a benefit[; t]he incentives may be selected using a tiered incentive model[; i]n one embodiment, an achievement credit comprises a credit or increment of a balance[; f]or example, an incentive may be offered for paying a certain amount of the bill every month for six consecutive months and an achievement credit is added to the balance associated with tracking the customer's progress toward achieving this goal[; i]ncentive rewards may include a discount and/or a rebate[; i]n one embodiment, a discount is a reduction in the amount of finance charges accrued (or fees assessed) on the transaction account[; a] rebate may be a refund and/or credit of a portion of finance charges accrued (or fees assessed) on the transaction account[; f]or example, a rebate may be sent to a customer (or credited to a customer account) several months after desired behavior criteria for an incentive have been satisfied" par. [0081] or "[a] reward may be associated with one or more incentive[; a] reward may be relatively simple to determine (e.g., $10 cash back) or may be based upon a complex calculation with multiple data inputs for multiple data sources[; f]or instance, calculating a reward may involve determining an interest rate that is based upon the interest rate of two related transaction accounts and further lowering the interest rate by a percentage determined by a tiered interest rate schedule[; i]n various embodiments, rewards may include one or more of (or any portion thereof): a lower Annual Percentage Rate (APR), an achievement credit toward a lower APR, a discount on finance charges, a rebate on finance charges, a discount on fees, a rebate on fees, a cash bonus, a cash-back amount, loyalty points, an increased credit line, an increased spend line, a statement credit, a gift voucher, loyalty points, an accumulation of a balance associated with a second incentive, an increased credit line, increased spend line, a statement credit, a gift voucher, waiving an annual fee associated with a consumer account, upgrading status of account consumer account, upgrading status of a second consumer account, upgrading the status of a third-party account, providing access to a club, providing access to a website, providing access to discounted products, upgrading a consumer account to a VIP status, providing a preferred bidding status to an item in an auction, providing a preferred access to an item in an auction, providing a loaded smart card, or paying the consumer an interest amount based upon the early payment amount" par. [0098] or "the reward comprises at least one of a cash bonus, a cash-back amount, loyalty points, an increased credit line, an increased spend line, a statement credit, a gift voucher, waiving an annual fee associated with a consumer account, upgrading status of account consumer account, upgrading status of a second consumer account, upgrading the status of a third-party account, providing access to a club, providing access to a website, providing access to discounted products, upgrading a consumer account to a VIP status, providing a preferred bidding status to an item in an auction, providing a preferred access to an item in an auction, providing a loaded smart card, or paying the consumer an interest amount based at least partially upon the early payment amount" Claim 18 or "account management features that enable efficient and effective administration, maintenance, distribution and communication of the incentives" par. [0120]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "allocate and share a portion" and [2]-"as payment" which are disclosed by DAVIS: the teachings and/or suggestions within the disclosures of COLE and MANUCHA thus far relied upon omit to include within the authors' descriptions an explicit and express recital of [1] "allocate and share a portion" and [2]-"as payment" as recited in the claim under examination. Nevertheless, herein relied upon are portions of the disclosure of DAVIS which sufficiently teaches the features applicable to the claimed invention as annotated above with citation(s) to exemplary disclosures within DAVIS that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of COLE and MANUCHA by adding or substituting the features [1] "allocate and share a portion" and [2]-"as payment" as taught and/or suggested by DAVIS, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of COLE and MANUCHA with these above-described teachings of [1] "allocate and share a portion" and [2]-"as payment" sufficiently taught, suggested, and/or disclosed in DAVIS because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of having "[a]ccess to the employer controlled [] system [] achieved through an agreed upon relationship between a coordinator [] and the employer". (DAVIS: par. [0021]). 
With respect to above-noted claimed element [3] "in the form of a dividend distribution or year end bonus" which is disclosed by ETHEREDGE: the teachings and/or suggestions within the disclosures of COLE and MANUCHA and DAVIS thus far relied upon do not record within the authors' descriptions the reciting explicitly and expressly of [3] "in the form of a dividend distribution or year end ETHEREDGE: par. [0005]). 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being unpatentable over COLE and MANUCHA and DAVIS and ETHEREDGE. Claim 11 is an independent claim. COLE and MANUCHA and DAVIS and ETHEREDGE disclose and render obvious as previously combined the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, a method for creating budgets and cash flow forecasts, the method comprising: Reference (COLE: discloses e.g. "method of managing financial data" Claims 1, 17 or "method" Claims 2-14 or "method[] for managing financial data" Title, Abstract and e.g. "system[] for managing financial data" e.g[; a]bstract and e.g. "budget cash flows, forecast cash flows, or actual cash flows" col. 4 lns. 41-54 or "[f]orecast, actual and budget cash flows" col. 4 lns. 55-65 or "budget cash flows, forecast cash flows, and actual cash flows" Claim 8 or "forecast and budget cash flows" Claim 9) 
• 11 ¶ 2 • presenting, via a user interface generated by the system, a display for at least one prior fiscal year all income categories and all expense categories; Reference (COLE: discloses e.g. "a cash flow forecast graphical user interface (GUI) screen" col. 3 lns. 21-23, col. 4 lns. 41-54, or "global forecast categories GUI screen" col. 3 lns. 24-25, col. 4 ln. 66 - col. 5 ln. 3, or "a forecast template GUI screen" col. 3 lns. 26-27, col. 5 lns. 4-21, or "a forecast settings GUI screen" col. 3 lns. 28-29, col. 5 lns. 4-21, or "a cash flow forecast GUI screen" col. 3 lns. 30-32, col. 5 lns. 33-46, or "third party bank information via SWIFT and/or BAI interfaces" col. 3 ln. 56 - col. 4 ln. 4, col. 4 lns. 18-29 and e.g. "system[] for managing financial data" e.g[; a]bstract and "cash flow forecast graphical user interface (GUI) screen" col. 3 lns. 21-23, col. 4 lns. 41-54, or "[g]UI screen for embodiments of the invention" col. 3 ln. 25 - col. 3 ln. 32, or "display, or other input or output devices" col. 6 ln. 66 - col. 7 ln. 15 and e.g. "actual cash flows" Abstract, col. 4 ln. 54 - col. 4 ln. 65, Claims 8, 10-11 for a "year-on-year moving average" col. 5 lns. 33-46 and e.g. "categories 304, 306" col. 5 lns. 4-21, Fig. 3 or "forecast categories" col. 3 lns. 24-25, col. 4 lns. 41-54, col. 4 ln. 66 - col. 5 ln. 3, Claims 3-6, Figs. 2, 3 and e.g. "[i]ncoming [c]ategories" Figs. 2, 3 and e.g. "[o]utgoing [c]ategories" Figs. 2, 3) 
• 11 ¶ 3 • receiving, by the system, information of the monthly financial distribution for the at least one prior fiscal year: Reference (COLE: discloses e.g. "a cash flow forecast graphical user interface (GUI) screen" col. 3 lns. 21-23, col. 4 lns. 41-54, or "global forecast categories GUI screen" col. 3 lns. 24-25, col. 4 ln. 66 - col. 5 ln. 3, or "a forecast template GUI screen" col. 3 lns. 26-27, col. 5 lns. 4-21, or "a forecast settings GUI screen" col. 3 lns. 28-29, col. 5 lns. 4-21, or "a cash flow forecast GUI screen" col. 3 lns. 30-32, col. 5 lns. 33-46, or "third party bank information via SWIFT and/or BAI interfaces" col. 3 ln. 56 - col. 4 ln. 4, col. 4 lns. 18-29 and e.g. "[r]eferring to FIG. 4, information may be presented in different time periods 402 (e.g. daily, weekly, monthly) with split period reporting where near term forecast cash flows may be presented at higher frequencies than the longer term forecast cash flows where more ambiguity exists" col. 5 lns. 4-21 and e.g. "[o]utgoing [c]ategories" Figs. 2, 3) 
• 11 ¶ 4 • automatically retrieving a tax table from a government authority and updating tax expenditures based on the tax table; Reference (COLE: doesn't expressly and explicitly recite automatically retrieving a tax table from a government...tax expenditures based on the tax table; --- however MANUCHA: clearly discloses, teaches, and/or suggests the feature -- "[i]IES 100 may also initiate communication with government systems 102 (step S522)[; s]uch communication, which may use the facilities of communications server 212, may involve IIES 100 requesting, retrieving or transmitting data to a government system 102[; i]nformation that may be retrieved or requested by IIES 100 include, for example, duty, tariff and excise rates and codes, customs forms (which are to be populated with data stored in database 202), custom clearance confirmation and authorization and the like[; i]nformation that may be transmitted to government system 102 may include, for example, completed customs forms, accounting information, electronic funds transfers and the like[; i]f a particular government agency is not enabled for electronic communication, printed data from this agency may be entered into IIES 100 by users of computer terminals 108[; t]he data obtained from the various government agencies is used, primarily, to populate the following tables of database 202: the shipment consolidation table, the customs entry table, the country data table, the tax code table and the item classification table". par. [0075]), [See Remarks after Claim 1 Par. 2 herein] and (e.g. "tax code table provides general information relating to harmonized tax systems, tariffs, duties and excise taxes[; t]his information may be referenced by the item master data table described below[; d]ata included in this table (which may be separated into smaller tables, if desired), includes country information (name and code), tariff, harmonized system and excise tax data (treatment, maximum and minimum rates, codes, effective and expiry dates, etc.) and the like[; t]his data is used to determine the various fees required" par. [0062] or "item classification table provides, for items entering a specified country or jurisdiction, data relating to tariff data (codes and rates), duty data (codes and rates), value added and excise tax data (codes and rates), last date for which an update of the information was completed, quota data and the like" par. [0063]), [See Remarks after Claim 1 Par. 2 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 11 ¶ 5 • generating, by the system, a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table; See Prior Comment(s) at Claim 1 Par. 3; Reference (COLE: discloses e.g. "[r]eferring to FIG. 4, information may be presented in different time periods 402 (e.g. daily, weekly, monthly) with split period reporting where near term forecast cash flows may be presented at higher frequencies than the longer term forecast cash flows where more ambiguity exists" col. 5 lns. 4-21 and e.g. "budget cash flows" and "cash flow forecasting module" e.g. col. 4 lns. 18-29, Claims 8-9 and e.g. "a year-on-year moving average increase using statistical modeling or a flat percentage or amount increase/decrease" col. 5 lns. 47-64 and e.g. "receiving the actual cash flows and deducing a variance or accuracy of forecast cash flows for the client at a level in which the client performs a forecasting process" col. 2 lns. 43 - 49, Claim 11 or "actual cash flows" Claims 8, 10) 
• 11 ¶ 6 • transmitting, by the system, the cash flow prediction to an online secure website; Reference (COLE: discloses e.g. "to transmit or carry instructions to a computer, including a router, private or public network, or other transmission device or channel, both wired or wireless" col. 6 lns. 50-65 and e.g. "system[] for managing financial data" e.g[; a]bstract and e.g. "[r]eferring to FIG. 4, information may be presented in different time periods 402 (e.g. daily, weekly, monthly) with split period reporting where near term forecast cash flows may be presented at higher frequencies than the longer term forecast cash flows where more ambiguity exists" col. 5 lns. 4-21 and e.g. "budget cash flows" and "cash flow forecasting module" e.g. col. 4 lns. 18-29, Claims 8-9); (COLE: doesn't expressly and explicitly recite to an online secure website; --- however DAVIS: clearly discloses, teaches, and/or suggests the feature -- e.g. "online [] secure [] website" par. [0043] or "website based application that is made available to employees through a network connection, such as a secure [] website" par. [0046] or "interactive website portal accessible by the employee through a secure intranet of the employer" Claim 18 or "through an internet portal" Claim 9 or "[w]EBSITE PORTAL AVAILABLE THROUGH [] SECURE INTERNET" Figs. 4A, 4B), [See Remarks after Claim 1 Par. 4 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 11 ¶ 7 • receiving electronically, from an entity at the online secure website, security information that enables access to the cash flow prediction; See Prior Comment(s) at Claim 1 Par. 5; Reference (COLE: doesn't expressly and explicitly recite receiving electronically, from an entity at the...enables access to the cash flow prediction; --- however DAVIS: clearly discloses, teaches, and/or suggests the feature -- e.g. "information 118 provided by the employer 108 may be through a variety of channels, such as the employer's secure intranet website" par. [0042] or "an online request made through a loan request system, such as a secure intranet website that links directly to the lender 104" par. [0043] or "the employees 120 aware of the loan program 110 through a secure intranet site" par. [0071] or "transact the loan through secure and private channels via the employer's secure intranet[; t]his protects the employee from putting information on a commercial web site like the online loan payday lenders require today[; i]n addition, the employee's information stays private, for example their email, phone number, etc. is not sold or traded" par. [0084] or "an interactive website portal accessible by the employee through a secure intranet of the employer" Claim 18 or "[w]EBSITE PORTAL AVAILABLE THROUGH EMPLOYERS SECURE INTERNET" Figs. 4A & 4B), [See Remarks after Claim 1 Par. 5 herein] and (e.g. "a method of providing a loan through a loan program includes receiving a loan request from an employee of an employer through a loan request system" par. [0023]), [See Remarks after Claim 1 Par. 5 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 11 ¶ 8 • receiving, by the system from the entity, a cost reduction suggestion that provides a cost savings; See Prior Comment(s) at Claim 1 Par. 6; Reference (COLE: doesn't expressly and explicitly recite , a cost reduction suggestion that provides a cost savings; --- however DAVIS: clearly discloses, teaches, and/or suggests the feature -- e.g. "[t]he loan program and process advantageously provides a benefit of short term cash loans to employees, where the overall loan costs are significantly reduced[; i]n addition the loan program and process simultaneously provide a benefit to the lender, where the costs of transacting the loan are substantially reduced transaction and where the risks associated with the loan (e.g., missed payments, late payments, and loan defaults) are substantially reduced and these cost saving are passed on to the employee in the form of a short term loan with preferably an APR below an agreed upon maximum APR" par. [0027]), [See Remarks after Claim 1 Par. 6 herein] and (e.g. "a method of providing a loan through a loan program includes receiving a loan request from an employee of an employer through a loan request system" par. [0023]), [See Remarks after Claim 1 Par. 6 herein] and (e.g. "the cost savings achieved from the auto-deduction process and from the reduced transaction costs are passed back to the employees via a lower, agreed upon APR, for example" par. [0085]), [See Remarks after Claim 1 Par. 6 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 11 ¶ 9 • recalculating, by the system, the monthly cash flow prediction based on the cost reduction suggestion; and See Prior Comment(s) at Claim 1 Par. 7; Reference (COLE: discloses "embodiments of the invention may employ real-time automated data feeds that may include, for example, third party bank information via SWIFT and/or BAI interfaces, as well as intercompany loan cash settlements originating from intercompany loans, such as term loans booked within the broader TREASURYVISION.RTM. application[; s]uch data feeds may be linked, for example, to the cash flow forecasting module for embodiments of the invention[; t]hus, transactions and other data received through transaction networks, such as SWIFT, may be fed into the cash flow forecasting module in real time, which may adjust balances accordingly" col. 4 lns. 18-29 and e.g. "system[] for managing financial data" e.g[; a]bstract and e.g. "[r]eferring to FIG. 4, information may be presented in different time periods 402 (e.g. daily, weekly, monthly) with split period reporting where near term forecast cash flows may be presented at higher frequencies than the longer term forecast cash flows where more ambiguity exists" col. 5 lns. 4-21 and e.g. "budget cash flows" and "cash flow forecasting module" e.g. col. 4 lns. 18-29, Claims 8-9) 
• 11 ¶ 10 • sharing, as allocated by the system, a portion of the cost savings as payment to the entity in the form of a dividend, distribution or year end bonus. See Prior Comment(s) at Claim 1 Par. 8; Reference (COLE: doesn't expressly and explicitly recite sharing --- however DAVIS: clearly discloses, teaches, and/or suggests the feature -- e.g. "the cost savings achieved from the auto-deduction process and from the reduced transaction costs are passed back to the employees via a lower, agreed upon APR, for example" par. [0085]), [See Remarks after Claim 1 Par. 8 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (COLE: doesn't expressly and explicitly recite in the form of a dividend, distribution or year end bonus. --- however ETHEREDGE: clearly discloses, teaches, and/or suggests the feature -- e.g. "[r]ewards associated with the incentives may include one or more of a lower Annual Percentage Rate (APR), a discount on the finance charges, a rebate on finance charges, a cash bonus, a cash-back amount, membership reward points, reduced renewal fee, achievement credit toward a future incentive, increased credit line, increased spend line, statement credit, gift vouchers, gifts, special privileges, special access passes (e.g., back-stage pass) and/or any other action, non-action, item or the like which may be considered a benefit[; t]he incentives may be selected using a tiered incentive model[; i]n one embodiment, an achievement credit comprises a credit or increment of a balance[; f]or example, an incentive may be offered for paying a certain amount of the bill every month for six consecutive months and an achievement credit is added to the balance associated with tracking the customer's progress toward achieving this goal[; i]ncentive rewards may include a discount and/or a rebate[; i]n one embodiment, a discount is a reduction in the amount of finance charges accrued (or fees assessed) on the transaction account[; a] rebate may be a refund and/or credit of a portion of finance charges accrued (or fees assessed) on the transaction account[; f]or example, a rebate may be sent to a customer (or credited to a customer account) several months after desired behavior criteria for an incentive have been satisfied" par. [0081] or "[a] reward may be associated with one or more incentive[; a] reward may be relatively simple to determine (e.g., $10 cash back) or may be based upon a complex calculation with multiple data inputs for multiple data sources[; f]or instance, calculating a reward may involve determining an interest rate that is based upon the interest rate of two related transaction accounts and further lowering the interest rate by a percentage determined by a tiered interest rate schedule[; i]n various embodiments, rewards may include one or more of (or any portion thereof): a lower Annual Percentage Rate (APR), an achievement credit toward a lower APR, a discount on finance charges, a rebate on finance charges, a discount on fees, a rebate on fees, a cash bonus, a cash-back amount, loyalty points, an increased credit line, an increased spend line, a statement credit, a gift voucher, loyalty points, an accumulation of a balance associated with a second incentive, an increased credit line, increased spend line, a statement credit, a gift voucher, waiving an annual fee associated with a consumer account, upgrading status of account consumer account, upgrading status of a second consumer account, upgrading the status of a third-party account, providing access to a club, providing access to a website, providing access to discounted products, upgrading a consumer account to a VIP status, providing a preferred bidding status to an item in an auction, providing a preferred access to an item in an auction, providing a loaded smart card, or paying the consumer an interest amount based upon the early payment amount" par. [0098] or "the reward comprises at least one of a cash bonus, a cash-back amount, loyalty points, an increased credit line, an increased spend line, a statement credit, a gift voucher, waiving an annual fee associated with a consumer account, upgrading status of account consumer account, upgrading status of a second consumer account, upgrading the status of a third-party account, providing access to a club, providing access to a website, providing access to discounted products, upgrading a consumer account to a VIP status, providing a preferred bidding status to an item in an auction, providing a preferred access to an item in an auction, providing a loaded smart card, or paying the consumer an interest amount based at least partially upon the early payment amount" Claim 18 or "account management features that enable efficient and effective administration, maintenance, distribution and communication of the incentives" par. [0120]), [See Remarks after Claim 1 Par. 8 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted October 26, 2020 (hereinafter "REMARKS") in response to the Official Correspondence mailed June 25, 2020 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the June 25, 2020 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"Applicant submits that the claims as now pending overcome this rejection. [] 
"Applicant submits that the claims as now pending recite eligible subject matter, since the claim as a whole includes additional limitations that amount to significantly more than the abstract idea. [I]ndependent claim 1 recites a system for budgets and cash flow forecasting, the system comprising a CPU and data storage configured to automatically retrieve a tax table from a government authority and update tax expenditures based on the tax table, and generate a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table. 
"[T]he element of a CPU and data storage configured to automatically retrieve a tax table from a government authority and update tax expenditures based on the tax 
"[A] person of ordinary skill in the art would recognize that this limitation, in combination with the other claim limitations, reflects the technical advantages described in the specification (and above). 
'[T]he claim recites subject matter that receives information related to tax table and uses that information to generate a monthly cash flow prediction. This provides a specific improvement over prior systems, resulting in improvement to a CPU used in this technical field of budget and cash flow forecasting, since using the information obtained via the judicial exception to generate a monthly cash flow prediction is an "other meaningful limitation" that integrates the judicial exception into the overall scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception (Step 2A: NO). Therefore, Applicant submits that this claim is eligible. 
"[T]he claim elements clearly add an inventive concept. 
"In claim 1 of this application, the CPU generates a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table (from government authorities). This is distinct from the prior art and provides an inventive concept. 
"[T]here is simply no disclosure in Cole nor in any of the additionally cited references of generating a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table (from government authorities). 
"[] Applicant submits that the claim is not directed to the judicial exception (Step 2B: NO), and that this claim is eligible. 
"Applicant submits that independent claim 11 is allowable for similar reasons. [] 
"[] Applicant submits that the claim is not directed to the judicial exception (Step 2B: NO), and that this claim is eligible. " 
(REMARKS [as abridged], pp. 4-7). 
However, the above-quoted arguments submitted October 26, 2020 at REMARKS pp. 4-7 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 

Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted October 26, 2020 (hereinafter "REMARKS") in response to the Official Correspondence mailed June 25, 2020 (hereinafter "Final Correspondence") have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection which are responsive to Applicant's RCE submission. Further to the June 25, 2020 Final Correspondence, the new grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"[T]he claims of this application are allowable over the cited art. Specifically, amended independent claim 1 recites a system for budgets and cash flow forecasting, the system comprising a CPU and data storage configured to automatically retrieve a tax table from a government authority and update tax expenditures based on the tax table, and generate a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table. 
"[T]here is simply no disclosure in Cole nor in any of the additionally cited references of generating a monthly cash flow prediction for the forthcoming fiscal year based on historical data and the retrieved tax table (from government authorities). 
"[] Applicant submits that independent claim 1 is allowable over the cited art. 
"Claim 11 is allowable for similar reasons. [] 
"[] Applicant respectfully asserts that the claims are now in condition for allowance. []" 
(REMARKS [as abridged], pp. 7-8). 
Respectively nonetheless, the above-quoted arguments submitted October 26, 2020 at REMARKS pp. 7-8 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Moreover, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which are responsive to Applicant's RCE submission filed October 26, 2020. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20140330620 A1 by ABELLA; FRANK et al. discloses COMPUTER-IMPLEMENTED SYSTEM AND METHOD FOR BENCHMARKING, ACCOUNTING, ANALYSIS, AND COST FORECASTING.
USPGPub No. US 20140046872 A1 by Arnott; Robert D. et al. discloses METHOD OF COMBINING DEMOGRAPHY, MONETARY POLICY METRICS, AND FISCAL POLICY METRICS FOR SECURITY SELECTION, WEIGHTING AND ASSET ALLOCATION.
USPGPub No. US 20020138414 A1 by Baker, Charles Pitman IV discloses Method and system and article of manufacture for a rules based automated loan approval system.
USPGPub No. US 20040230525 A1 by Barsade, Jonathan et al. discloses e-Commerce sales & use tax exchange system and method.
USPGPub No. US 20130339219 A1 by Bernheimer; Nicole Hamilton et al. discloses Interactive Finance And Asset Management System.
USPGPub No. US 20030120538 A1 by Boerke, Scott R. et al. discloses Method of tracking progress on a task.
USPGPub No. US 20140279692 A1 by Boothby; Brad A. et al. discloses OPTIMIZING RETURN ON INVESTMENT IN REAL PROPERTY.
USPGPub No. US 20130090968 A1 by Borza; Stephen discloses METHODS OF EMPLOYEE SCHEDULING AND MANAGEMENT.
USPAT No. US 8589821 B1 to Bouchard; Ann M. et al. discloses Storyboard method of end-user programming with natural language confirmation.
USPAT No. US 7640209 B1 to Brooks; Ronald L. et al. discloses Process for an inclusive automated consumer controlled mortgage system (ACCMS) containing an automated mortgage monitoring and government compliance auditing system.

USPGPub No. US 20120233044 A1 by Burger; Joseph P. et al. discloses APPARATUSES, METHODS, AND SYSTEMS FOR A LABOR PROJECT MANANGEMENT AND COSTING SYSTEM AND PLATFORM.
USPAT No. US 6038547 A to Casto; Robin L. discloses Construction tracking and payment method and system.
USPGPub No. US 20030018548 A1 by Cattaneo, Danilo et al. discloses System for economic-financial planning.
USPGPub No. US 20140258057 A1 by Chen; Alexander et al. discloses Method and System to Automatically Track User's Time of Using Mobile Computing Device for Purpose of Billing Clients.
USPGPub No. US 20130290154 A1 by Cherry; Rocky et al. discloses TIME TRACKING DEVICE AND METHOD.
USPGPub No. US 20110106691 A1 by Clark; D. Sean et al. discloses SYSTEMS AND METHODS FOR TRACKING FINANCIAL INFORMATION.
USPGPub No. US 20130024340 A1 by Co; Richard et al. discloses Alternate Currency Derivatives.
USPGPub No. US 20130086062 A1 by Coyne; Patrick J. discloses METHOD AND SYSTEM FOR THE MANAGEMENT OF PROFESSIONAL SERVICES PROJECT INFORMATION.
USPGPub No. US 20150348067 A1 by DEEGAN; Conor et al. discloses COMPUTER IMPLEMENTED FORECASTING SYSTEM AND METHOD.
USPGPub No. US 20070061260 A1 by deGroeve; Bernard et al. discloses ELECTRONIC MULTIPARTY ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE SYSTEM.
USPGPub No. US 20140032444 A1 by Dunne; Richard Christopher et al. discloses SYSTEM AND METHOD FOR AIDING DESIGN OF DEFINED CONTRIBUTION PLANS.
USPGPub No. US 20050119922 A1 by Eder, Jeff Scott discloses Method of and system for analyzing, modeling and valuing elements of a business enterprise.
USPGPub No. US 20090043637 A1 by Eder; Jeff Scott discloses Extended value and risk management system.
USPGPub No. US 20120109792 A1 by Eftekhari; Amir R. et al. discloses INSTANT TAX RETURN PREPARATION.

USPGPub No. US 20020133545 A1 by Fano, Andrew E. et al. discloses Mobile valet.
USPAT No. US 6747679 B1 to Finch, II; Curtis L. et al. discloses Time keeping and expense tracking server that interfaces with a user based upon a user's atomic abilities.
USPGPub No. US 20100030610 A1 by Gomeh; Ram discloses Method and System for Controlling and Managing an Organization.
USPGPub No. US 20070143398 A1 by Graham; Jean discloses Central work-product management system for coordinated collaboration with remote users.
USPGPub No. US 20070162369 A1 by Hardison; Joseph H. III discloses Internet-based method of and system for transfering and exercising monetary rights within a financial marketplace.
USPGPub No. US 20040073477 A1 by Heyns, Herman R. et al. discloses Shareholder value enhancement.
USPAT No. US 5943655 A to Jacobson; Douglas R. discloses Cash settlement machine.
USPAT No. US 6401079 B1 to Kahn; David et al. discloses System for web-based payroll and benefits administration.
USPAT No. US 6600919 B1 to Kawase; Yoshiyuki discloses Cellular phone for radio communication system having automatic data conversion function.
USPGPub No. US 20100293091 A1 by Kurczodyna; Joseph E. discloses METHOD AND SYSTEM FOR IMPLEMENTING A FAST AMORTIZATION SCHEDULE (FAS) INDEX MORTGAGE FUND.
USPAT No. US 7810713 B2 to Lal; Arun et al. discloses Cash flow projection tool.
USPGPub No. US 20130204758 A1 by Lee; John H. et al. discloses Novel tax simplification table product for tax rate and tax calculations.
USPGPub No. US 20120278211 A1 by Loveland; Thomas Raymond et al. discloses METHODS, APPARATUSES AND SYSTEMS FOR VERIFYING TIME AND ATTENDANCE BY WORKERS AT REMOTE WORKSITES.
USPGPub No. US 20140143126 A1 by Malik; Shaheen discloses Loan Analysis And Management System.
USPGPub No. US 20080085752 A1 by Okada; Kazuo discloses Game system including slot machines and game control method thereof.
USPGPub No. US 20100306095 A1 by Olson; Gregory et al. discloses METHOD FOR FINANCIAL FORECASTING.

USPGPub No. US 20020174006 A1 by Rugge, Robert D. et al. discloses Cash flow forecasting.
USPAT No. US 7921048 B2 to Sloan; Ronald E. et al. discloses Financial planning and counseling system projecting user cash flow.
USPGPub No. US 20100070406 A1 by Stein; Adam L. discloses INTEGRATED MORTGAGE AND REAL ESTATE ORIGINATION SYSTEM.
USPAT No. US 8190504 B1 to Stolz; Eckehard et al. discloses Corporate payments, liquidity and cash management optimization service platform.
USPGPub No. US 20070244777 A1 by Torre; Nicolo G. et al. discloses Simulation of Portfolios and Risk Budget Analysis.
USPGPub No. US 20070027787 A1 by Tripp; Thomas W. discloses Software system for real monetary instruments.
USPGPub No. US 20020174031 A1 by Weiss, Andrew discloses System and method for processing multi-currency transactions at a point of sale.
USPAT No. US 8204809 B1 to Wise; Charles Paul discloses Finance function high performance capability assessment.
USPAT No. US 6115690 A to Wong; Charles discloses Integrated business-to-business Web commerce and business automation system.
USPGPub No. US 20060271463 A1 by Young; Robert A. discloses Financial Planning Document and Process Therefor.
USPGPub No. US 20030061132 A1 by Yu,, Mason K. SR. et al. discloses System and method for categorizing, aggregating and analyzing payment transactions data.
USPGPub No. US 20060167772 A1 by Zilberman; Ran discloses Electronic interpretation of financials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        04/05/2021